Title: To Benjamin Franklin from Isaac Norris, 25 September 1759
From: Norris, Isaac
To: Franklin, Benjamin



My Dear friend B Franklin
Sept 25th 1759
I was Unwell with a lurking fever all the While I was writing the above letters, but they were no sooner Dispatched, than I was laid up with a very severe attack, which has Confind me almost ever since, and hinderd me from attending the Assembly, both as it was Calld by the Governor, and as it is now seting. This is the first Time I have been able to set up long enough to write, and even that must be as Laconick as Possible, till I Can gather More strength, which I have now a good Prospect of. I shall enclose such Bills of Exchange as I have no Advice of and a first Bill which I purchased Yesterday drawn By Joshua Howel on Messrs Wm and Richard Baker in London No 2001 for £200 Sterl: and as you write, and poor Rasor Informs me Richard Partridge Executors have (or has if but One Executor) Paid or Accepted his Bill. I Shall add it to the List herewith sent. Will You Excuse the trouble I am Continualy Pressing upon You, To apply to Sylvanus or Timothy Bevan for an Asortment of family Med’cines, I suppose a Guinea or Two, was what I have formerly had of Them at a Time, That they may Continue fresh but I hope they will not forget A Q S, as they Call it of the best Bark. I Cannot find but this must be my febrifuge, I am Your Assured frd
I Norris




If I Can write more will make it a seperate letter.








Bills Exchange No. 1 my order on the Executors of Dr Logan
£200








  No. 2, John Hunter on Messrs. Thomlinson &c. No. 732
300









  3 Anthony Stoker on Geo. Campbel, Three Bills
362
5
2





  4 John Hunter on Messrs. Thomlinson &c. No. 1049
200







  5 Peter Razor on Richard Partridge Protestd but since paid, I have your Account of these being come to Hand
40

  






£1102
5
2
£1102
5
2


  6 Joshua Howel on Messrs. Wm. and Richard Baker








No. 5020
£1000







No. 5021
1000








£2000
0

£2000
0
0


  7 John Hunter on Messrs. Thomlinson &c.








No. 1492
£500







No. 1493
500








£1000


£1000
0
0


  8 Joshua Howel on Wm and Richard Baker payable to Wm Henderson endorsed payable to me No. 2001}
£200








£4302
5
2






  
    
      
        I now Inclose Third Bills of No.
        6
      
      
        Second Bills of No.
        7
      
      
        first Bill of Number 
        8
      
    
  



£4302
5
0


  








  
(Intendd by Capt Buden)



[In margin] By Captn Budden
BF. recd this Letter ackd. Decembr the 8th 1759


